STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


Beckley Automotive, Inc.,                                                          FILED
a West Virginia corporation,                                                    February 22, 2013
Defendant Below, Petitioner                                                  RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
                                                                               OF WEST VIRGINIA
vs) No. 12-0163 (Raleigh County 10-C-699)

RJL, Inc., a West Virginia
corporation, Plaintiff Below,
Respondent


                              MEMORANDUM DECISION
        Petitioner Beckley Automotive, Inc., by counsel Charles S. Piccirillo and Benjamin M.
Mishoe, appeals the final order, entered on December 29, 2011, of the Circuit Court of Raleigh
County “permanently and absolutely enjoin[ing] . . . the [petitioner’s] use of the trade name
‘Beckley Honda’ or the use of any other trade name which contains in it the phrase ‘Beckley
Honda.’ ” Respondent RJL, Inc., by counsel James R. Sheatsley, filed a response, to which the
petitioner filed a reply.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

         The genesis of this dispute is the petitioner’s 2009 entry into the automotive sales market
under the trade name “Beckley Honda.” Unfortunately, the respondent had already been
operating under the name “Beckley Honda” in the same area since 1989, albeit to sell and service
all-terrain vehicles, generators, water pumps, and lawn and garden equipment. Though the two
businesses were not in competition, the respondent, as the plaintiff below, convinced the lower
court in a bench trial that it had fallen victim to “general public confusion detrimental to [its]
business interests . . . .”

        The respondent argues on appeal that the question of the propriety of the lower court’s
injunction is now moot because, after the entry of the final order, which granted injunctive relief
only, the petitioner sold its automotive sales business. The respondent explains that a different
owner now operates the establishment under a dissimilar trade name. The petitioner concedes in
reply that the automobile dealership was sold, but disputes the mootness of the matter.

                                                 1

       “ ‘Courts will not ordinarily decide a moot question.’ Pt. 1, syllabus, Tynes v. Shore, 117
W.Va. 355 [185 S.E. 845] [(1936)]. Syllabus Point 1, State ex rel. Hedrick v. Board of Comm'rs
of County of Ohio, 146 W.Va. 79, 118 S.E.2d 73 (1961).” Syl. Pt. 1, Velogol v. City of Weirton,
212 W.Va. 687, 575 S.E.2d 297 (2002). “ ‘ “Moot questions or abstract propositions, the
decision of which would avail nothing in the determination of controverted rights of persons or
property are not properly cognizable by a court.” Syllabus Point 1, State ex rel. Lilly v. Carter,
63 W.Va. 684, 60 S.E. 873 (1908).’ Syllabus Point 1, State ex rel. Durkin v. Neely, 166 W.Va.
553, 276 S.E.2d 311 (1981)” Syl. Pt. 2, Velogol.

        Rendering a decision in this controversy would yield no benefit to either party. The
petitioner no longer functions under the disputed moniker, and has apprised the Court of no
interest in any venture by which it may wish to be known as “Beckley Honda.” The petitioner’s
successor began operating under its own unique trade name at the time of purchase. There is now
but one Beckley Honda, and further review is needless.

       For the foregoing reasons, we dismiss this appeal as moot.

                                                                              Dismissed as moot.


ISSUED: February 22, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2